     Case 1:19-cv-12533-WGY Document 176 Filed 09/29/20 Page 1 of 12



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS

BIO-RAD LABORATORIES, INC. and PRESIDENT
AND FELLOWS OF HARVARD COLLEGE
           Plaintiffs,
                                                     C.A. No. 1:19-cv-12533-WGY
     v.
10X GENOMICS, INC.,

           Defendant.


10X GENOMICS, INC.,
           Counterclaim Plaintiff,
     and
PRESIDENT AND FELLOWS OF HARVARD
COLLEGE,
           Counterclaim Co-Plaintiff as to certain
           claims,
     v.
BIO-RAD LABORATORIES, INC.,
           Counterclaim Defendant,
     and
PRESIDENT AND FELLOWS OF HARVARD
COLLEGE,
           Counterclaim Co-Defendant as to DJ
           counterclaims.

           MEMORANDUM IN SUPPORT OF 10X GENOMICS, INC.’S
               MOTION TO EXTEND FACT DISCOVERY
       Case 1:19-cv-12533-WGY Document 176 Filed 09/29/20 Page 2 of 12




                                  TABLE OF CONTENTS
I.     INTRODUCTION .............................................................................................................. 1

II.    ARGUMENT ..................................................................................................................... 4

       A.        An Extension Is Warranted Because The Parties’ Discovery Disputes Remain
                 Pending, And Bio-Rad’s Failure To Even Produce Agreed-Upon Discovery
                 In Advance Of Depositions Is Highly Prejudicial To 10X .................................... 4

       B.        Harvard Does Not Oppose This Extension—Which Is Warranted Because
                 Harvard’s Email and Non-Email Productions Remain Outstanding And
                 Harvard’s Witnesses Are Not Available Until After The Current Fact
                 Discovery Deadline ................................................................................................ 6

       C.        An Extension Is Warranted Because Bio-Rad Has Improperly Interfered With
                 And Delayed Third-Party Productions ................................................................... 7

III.   CONCLUSION .................................................................................................................. 8




                                                                 ii
        Case 1:19-cv-12533-WGY Document 176 Filed 09/29/20 Page 3 of 12



I.     INTRODUCTION

       At the Court’s request, the parties submitted a joint discovery statement presenting all then-

known discovery disputes on August 12 (ECF No. 141). In that statement, Bio-Rad agreed to

produce certain discovery and contested others. Since that filing, Bio-Rad has adopted a strategy

of refusing to provide (1) discovery it had previously agreed to produce, and (2) discovery where

the parties await the Court’s resolution. Bio-Rad has even improperly interfered with and delayed

productions by third parties. Bio-Rad’s strategy is obvious: refuse discovery and run out the clock.

Bio-Rad is counting on the fact that by the time the Court resolves the pending disputes, and by

the time the commitments on which Bio-Rad has more recently reneged are presented to the Court,

fact discovery will be over, expert reports will be in, and it will be too late to do anything about it

without upending the case schedule that the Court has expressed a strong intention to keep on track.

Bio-Rad’s strategy should not be legitimized.

       10X moves for an order extending the close of fact discovery from October 9, 2020, until

forty-five (45) days following the Court’s ruling on the parties’ pending discovery disputes (see

Joint Discovery Statement, ECF No. 141) and to modify the dates set forth in the Scheduling Order

accordingly. Once the Court issues the order regarding the Joint Discovery Statement, the parties

would then propose a revised case schedule. Harvard does not oppose this motion. Bio-Rad does.

       There is good cause for this extension. Fact discovery is currently scheduled to close on

October 9, eight business days from today. 10X has worked diligently, proactively, and in good

faith to comply with the Court’s deadline. 10X has already taken several depositions where it could

reasonably proceed without Bio-Rad’s documents. However, 10X noticed eight additional

depositions of Bio-Rad and Harvard witnesses which do depend on receipt of the pending email

discovery and other discovery that awaits the Court’s resolution of pending disputes.




                                                  1
        Case 1:19-cv-12533-WGY Document 176 Filed 09/29/20 Page 4 of 12



        A principal dispute holding up productive completion of fact discovery is the dispute over

e-mail production and custodians. See ECF No. 141 at 40, 58, 69, 82, 86-87. Bio-Rad has refused

to produce any e-mail specific to this case. It is fundamentally prejudicial to require 10X to

proceed with the noticed depositions without Bio-Rad having produced highly relevant categories

of documents and without Bio-Rad having produced any email specific to this case, and it is also

inequitable to foreclose 10X’s ability to take depositions of any additional email custodians

pending the Court’s resolution of the parties’ disputes. Moreover, Bio-Rad has failed to produce

documents it agreed to produce months ago, despite the substantial completion date having elapsed

38 days ago. And Bio-Rad refuses to commit to a date certain when it will produce those

documents still. As examples, notwithstanding its prior representations, Bio-Rad has failed to

produce documents reflecting (1) the key agreement Bio-Rad entered into attempting to license

the very patents 10X asserts in this case, (2) Bio-Rad’s own alleged manufacturing capacity to

replace 10X, which is relevant to Bio-Rad’s alleged lost profits, and (3) Bio-Rad’s use of

fluorinated surfactants, which are a key feature of the asserted claims. Choosing not to intervene

would do substantially more harm and would lead to injustice and error than a brief extension to

fact discovery tied to the Court’s resolution of these issues that likely will not affect when this case

will go to trial under the present circumstances.1

        Bio-Rad opposes the extension to fact discovery now but somehow suggests that the parties

will conduct additional fact discovery after the Court has ruled on the pending discovery disputes

although fact discovery will have closed. That does not work and is not in line with this Court’s

scheduling order. Even if the Court issued its order tomorrow, email discovery would likely not


1
  Given the circumstances caused by the worldwide COVID-19 pandemic, in his September 16,
2020, update on trials in this District, the Chief Judge stated that criminal cases will be tried first
in order of age and simplicity and that all trial dates are centrally planned.


                                                   2
          Case 1:19-cv-12533-WGY Document 176 Filed 09/29/20 Page 5 of 12



be complete until about a month later and thus most likely after opening expert reports. Thus, Bio-

Rad’s approach would lead to waste of the parties’ and the Court’s resources through supplements

to expert reports and the need to re-depose multiple witnesses. This will not only be needlessly

expensive, but it will be time consuming and—ultimately—the schedule will have to be adjusted.

It is far more reasonable to adjust the schedule now before the waste and expense have occurred.

          By contrast, the extension that 10X seeks is tailored narrowly based on practical

considerations. Forty-five additional days after the Court rules on the parties’ discovery disputes

provides a first thirty days for Bio-Rad to produce email from multiple witnesses regardless which

of the disputed proposals the Court adopts and any additional non-email that Bio-Rad has agreed

but failed to produce and that which the Court orders it to produce. The production of emails

requires their collection from custodians to the extent the Court orders production from custodians

other than the five 10X previously identified, the exchange and agreement on search terms for

those custodians, and then Bio-Rad’s review of the potentially privileged emails and their

attachments and the logging of the privileged documents for all custodians. Once Bio-Rad has

produced emails, which Bio-Rad should do on a rolling basis once the Court’s order issues, another

fifteen days is required to provide 10X sufficient time to review the produced emails and depose

Bio-Rad’s email custodians. Bio-Rad does not dispute that additional discovery will have to

happen after the Court’s order and does not dispute that it has not completed the productions it has

previously agreed to provide.

          The extension also provides needed additional time for Harvard, which does not oppose

this extension, to complete its email and non-email document productions and schedule deponents

that Harvard has confirmed it cannot offer for deposition during the remaining fact discovery

period.




                                                 3
        Case 1:19-cv-12533-WGY Document 176 Filed 09/29/20 Page 6 of 12



II.    ARGUMENT

       Despite 10X’s diligence, the modest extension is necessary to avoid unfair prejudice from

issues outside of 10X’s control, including: (A) Bio-Rad’s failure to provide agreed-upon discovery

and the parties’ outstanding disputes concerning the scope of email discovery, and relatedly several

additional and important discovery disputes presented in the parties’ joint discovery filing that are

pending the Court’s decisions; (B) Harvard’s outstanding email and non-email productions and

the unavailability of its witnesses to be deposed after Harvard completes its productions but within

the current period of fact discovery; and (C) the delay of third-party productions caused by Bio-

Rad’s improper interference and baseless privilege claims.

       A.      An Extension Is Warranted Because The Parties’ Discovery Disputes Remain
               Pending, And Bio-Rad’s Failure To Even Produce Agreed-Upon Discovery
               In Advance Of Depositions Is Highly Prejudicial To 10X

       Bio-Rad’s failure to produce the scope of non-email discovery on key issues of the case,

such as damages, invalidity, and antitrust, that it agreed to provide in its own proposals before this

Court in the joint discovery statement and in its discovery responses is unfairly prejudicial to 10X.

See, e.g., ECF No. 141; Exs. A, B, C. Indeed, during meet and confer on September 28, days away

from the close of fact discovery on October 9, Bio-Rad confirmed that it was still working on

locating and producing documents—despite 10X’s document requests having been pending for

months. In addition, Bio-Rad has produced no email discovery and has stated that it will not do so

unless 10X agrees to conduct the discovery only within the narrow confines that Bio-Rad created,

which is unworkable and one-sided. See Ex. D at 2 (stating that Bio-Rad has only collected email

for the “4 agreed upon ESI custodians and has repeatedly requested that 10X propound reasonable

terms for ESI searching.”). Bio-Rad itself seeks to offer one of its witnesses, Ms. Tumolo, outside

the period for fact discovery. Ex. D at 10. Bio-Rad’s delay alone demands an extension.




                                                  4
        Case 1:19-cv-12533-WGY Document 176 Filed 09/29/20 Page 7 of 12



       In addition to Bio-Rad’s failure to provide email even for the agreed-upon custodians, the

Court’s resolution of the parties’ disputes will affect the number and identity of additional

custodians and any resulting depositions. See ECF No. 141 at 40, 58, 69, 82, 86-87. Bio-Rad should

not be permitted to leverage the pendency of the Court’s resolution of those disputes to prevent

10X from using these documents by being forced to proceed with depositions, including those of

the email custodians, without them during the two weeks left in fact discovery. Nor should 10X

be precluded from being able to depose additional custodial witnesses should the Court adopt

10X’s positions. 10X’s requested extension dispels this prejudice without adding any undue delay

and will allow for a proper and informed disposition of this case for trial.

       As one example, Bio-Rad’s license and relationship with 1CellBio will likely feature

prominently in 10X’s damages contentions. See ECF No. 141 at 17. 10X has served on Bio-Rad a

Rule 30(b)(6) deposition topic on this subject. Not only has Bio-Rad not designated a witness on

this topic, Bio-Rad refused in meet and confer on September 28 to even provide a date certain

when it will produce documents related to 1CellBio responsive to several of 10X’s RFPs. Bio-Rad

has also refused to produce relevant documents related to licensing negotiations concerning

1CellBio unless they are located pursuant to an email custodial request, which means Bio-Rad will

not produce any of them until the Court rules on the pending disputes. ECF No. 141 at 115. 10X

will be prejudiced if it is forced to proceed with any deposition concerning 1CellBio without the

relevant non-email and email discovery from Bio-Rad. This is exemplary of Bio-Rad’s delay over

many other categories of documents related to key remedies issues where Bio-Rad has agreed but

failed to produce documents. See Ex. B at 1-7 (concerning, e.g., 10X’s RFP Nos. 4, 74, 76-82, 86,

90, 92, 95, 99, 102, 116, 150, 152, 153, 245, 258-260, 265, and 310).




                                                  5
        Case 1:19-cv-12533-WGY Document 176 Filed 09/29/20 Page 8 of 12



       In addition, several other important disputes presented by the parties’ joint discovery

statement remain pending before this Court, including Issues 4-9, 15-16, 18-19, 28-29, and 31-33

where 10X has sought the Court’s expedited consideration. ECF No. 157. These important areas

include the scope of licenses Bio-Rad must produce; licensing negotiations, including licenses

Bio-Rad contends are comparable; Bio-Rad’s RainDance and Lawrence Livermore licensing

negotiations relating to patents-in-suit or prior art patents; and Bio-Rad’s improper date or scope

restrictions in response to 10X’s RFPs. ECF No. 141 at 106-07, 123, 125, 162-63. Beyond those

for which 10X sought expedited review, several other important issues also remain pending before

this court, including Bio-Rad’s refusal to re-produce the transcript of Norman Schwartz’s

deposition from the Paladin litigation relating to, among other things, a license that is highly

relevant to this case; and Bio-Rad’s acquisitions of genetic analysis companies. Id. at 120, 139,

145, 149, 152. Bio-Rad’s refusal to collect and produce documents subject to these disputes

additionally justifies 10X’s request for a forty-five day extension keyed off of their resolution by

this Court.

       B.      Harvard Does Not Oppose This Extension—Which Is Warranted Because
               Harvard’s Email and Non-Email Productions Remain Outstanding And
               Harvard’s Witnesses Are Not Available Until After The Current Fact
               Discovery Deadline

       Harvard does not oppose 10X’s requested extension. Despite 10X’s diligence, Harvard has

not yet produced any email or completed its non-email productions and can only make its witnesses

available for deposition after the current fact discovery period ends. Ex. E (Harvard’s September

28, 2020, email seeking agreement to take the depositions of Dr. Weitz and Mr. Gordon “outside

the current close of fact discovery”). This is an independent reason that also warrants the requested

extension.




                                                 6
       Case 1:19-cv-12533-WGY Document 176 Filed 09/29/20 Page 9 of 12



       C.      An Extension Is Warranted Because Bio-Rad Has Improperly Interfered
               With And Delayed Third-Party Productions

       10X has served document and/or deposition subpoenas on several third parties, many of

which are being represented by the Weil Gotshal law firm, presumably at the direction of Bio-Rad.

Several third parties have delayed their production of documents despite 10X’s diligence. Bio-

Rad’s interference has also caused prejudicial delay and provides good cause for the extension.

10X’s subpoena to Grant Thornton provides just one example. Bio-Rad withheld for supposed

privilege review third-party Grant Thornton’s entire production that was ready to be produced to

10X on August 4 for over three weeks, despite 10X’s repeated requests for the production and the

basis of Bio-Rad’s supposed privilege claims, and Bio-Rad has continued to withhold a document

on an improper assertion of privilege. Ex. F. As will be described at further length in 10X’s

forthcoming motion to compel, this document that the record that has now been produced reflects

is highly relevant to and likely contradictory of Bio-Rad’s remedies case. However, Bio-Rad’s

privilege claim is deficient for a number of reasons, including because it is based on information

that has shifted over two privilege logs—either version of which appears to be wrong—and

because the subject document was prepared for accounting purposes and not to obtain legal advice.

       In addition, Bio-Rad’s counsel improperly sought to delay the productions by several third

parties until after this Court had resolved Bio-Rad’s motion to dismiss 10X’s antitrust claims,

causing further delay and prejudicing 10X’s ability to finalize its fact discovery within the

currently scheduled period. E.g., Exs. G (third party explaining that “I have been in contact with

counsel for Bio-Rad, and I now understand that . . . (3) your client’s antitrust claims, which are

the basis for the subpoena served on my client, are the subject of a pending motion to dismiss.”),

H. Bio-Rad’s attempt to not only delay its own discovery but also that of several third parties

further demands the Court’s extension of the fact discovery period.



                                                7
       Case 1:19-cv-12533-WGY Document 176 Filed 09/29/20 Page 10 of 12



III.   CONCLUSION

       Bio-Rad seeks exorbitant royalties and an injunction in this case and Bio-Rad’s delay in

providing necessary discovery should not be a tool used to prevent 10X from proving its antitrust

claims or its patent defenses. Despite 10X’s diligence and best efforts, Bio-Rad has delayed and

interfered with the discovery process, necessitating an extension of the fact discovery period.

Harvard does not oppose this extension. For the reasons stated above, 10X respectfully moves the

Court to extend the close of fact discovery until forty-five (45) days after the Court rules on the

parties’ joint discovery statement (ECF No. 141) and to modify the dates set forth in the Scheduling

Order accordingly. Once the Court issues the order regarding the Joint Discovery Statement, the

parties would then propose a revised case schedule to the Court.




 Date: September 29, 2020


 Respectfully submitted,


 /s/ Azra M. Hazimehmedovic

 Matthew D. Powers (pro hac vice)                    Sarah Chapin Columbia (BBO #550155)
 Paul T. Ehrlich (pro hac vice)                      Katrina Rogachevsky (BBO #691373)
 Stefani C. Smith (pro hac vice)                     Annabel Rodriguez (BBO #696001)
 Robert L. Gerrity (pro hac vice)                    MCDERMOTT WILL & EMERY LLP
 Jennifer K. Robinson (pro hac vice)                 200 Clarendon Street, Floor 58
 Natasha M. Saputo (pro hac vice)                    Boston, Massachusetts 02116-5021
 Gina Cremona (pro hac vice)                         Telephone:    (617) 535-4000
 Utsav Gupta (pro hac vice)                          Facsimile:    (617) 535-3800
 Daniel Radke (pro hac vice)                         10X-BR-MWE@mwe.com
 TENSEGRITY LAW GROUP, LLP
 555 Twin Dolphin Drive, Suite 650                   Leah Brannon (pro hac vice)
 Redwood Shores, CA 94065                            Kenneth Reinker (pro hac vice)
 Telephone:     (650) 802-6000                       CLEARY GOTTLIEB
 Facsimile:     (650) 802-6001                       2112 Pennsylvania Avenue, NW
 10x_BR_MA_Service@tensegritylawgroup.c              Washington, DC 20037
 om                                                  Telephone:   (202) 974-1500


                                                 8
     Case 1:19-cv-12533-WGY Document 176 Filed 09/29/20 Page 11 of 12



                                             Facsimile:  (202) 974-1999
Azra M. Hadzimehmedovic (pro hac vice)       Team-10x-Genomics-Litigation-
Aaron M. Nathan (pro hac vice)               CGSHOnly@cgsh.com
Samantha A. Jameson (pro hac vice)
Kiley White (pro hac vice)
TENSEGRITY LAW GROUP, LLP
8260 Greensboro Drive, Suite 260
McLean, VA 22102
Telephone:    (703) 940-5033
Facsimile:    (650) 802-6001
10x_BR_MA_Service@tensegritylawgroup.c
om

Counsel for 10X Genomics, Inc.




                                         9
       Case 1:19-cv-12533-WGY Document 176 Filed 09/29/20 Page 12 of 12



                                  CERTIFICATE OF SERVICE

        The undersigned certifies that on September 29, 2020, the foregoing document was

electronically filed with the Clerk of the Court using the CM/ECF system, which will issue an

electronic notification of filing to all counsel of record.

                                                              /s/ Azra M. Hadzimehmedovic
                                                              Azra M. Hadzimehmedovic




                                                  10
